Exhibit ONCOTHYREON REGAINS COMPLIANCE WITH NASDAQ LISTING REQUIREMENTS Seattle, Washington – March 16, 2009 – Oncothyreon Inc. (NASDAQ: ONTY) (TSX: ONY), a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer, today announced that on March 12, 2009, it received a notice from the NASDAQ Hearings Panel that Oncothyreon had re-gained full compliance with the continued listing standards of The NASDAQ Global Market. The notice followed a review of Oncothyreon’s 2008 financial results, in which Oncothyreon reported that its stockholders’ equity as of December 31, 2008 was $20,717,000. Based on this review, the staff of the NASDAQ Hearings Panel determined that Oncothyreon had regained compliance with the continued listing requirements in NASDAQ Marketplace Rule 4450 and notified Oncothyreon that the matter is now closed. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients.
